Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-13, 21-25, are 28-31 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the gate structure comprising a first gate electrode region having a first composition of one or more materials and a second gate electrode region having a second composition of one or more materials different than the first composition of one or more materials; wherein the isolation structure has surfaces defining one or more divots recessed below an uppermost surface of the isolation structure; and wherein the first gate electrode region and the second gate electrode region are arranged one next to another laterally along the second direction, wherein the second gate electrode region is over the one or more divots” as recited in claim 1, “the gate structure comprising a first gate electrode region having a first work function and a plurality of second gate electrode regions having P20180574US00 Serial No. 16/217,405 Page 5 second work functions different from the first work function, the plurality of second gate electrode regions are separated by a center portion of the first gate electrode region, and that the first gate electrode region and the second gate electrode regions have top surfaces coplanar from one another” as recited in claim 21, and “wherein the gate structure comprises a first gate electrode region having a first composition of one or more materials and a second gate electrode region having a second composition of one or more materials different than the first composition of one or more materials, wherein the first gate electrode 
	Claims 4-13, 22-24, and 28-31 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
	With regards to claims 1, 21 and 25, the closest prior art were Liang et al. (Pub No. US 2012/0223390 A1) and Furuta et al. (Pub No. US 2007/0187760 A1) and teaches everything of claims 1, 21, and 25, except for “the gate structure comprising a first gate electrode region having a first composition of one or more materials and a second gate electrode region having a second composition of one or more materials different than the first composition of one or more materials; wherein the isolation structure has surfaces defining one or more divots recessed below an uppermost surface of the isolation structure; and wherein the first gate electrode region and the second gate electrode region are arranged one next to another laterally along the second direction, wherein the second gate electrode region is over the one or more divots” as recited in claim 1, “the gate structure comprising a first gate electrode region having a first work function and a plurality of second gate electrode regions having P20180574US00 Serial No. 16/217,405 Page 5 second work functions different from the first work function, the plurality of second gate electrode regions are separated by a center portion of the first gate electrode region, and that the first gate electrode region and the second gate electrode regions have top surfaces coplanar from one another” as recited in claim 21, and “wherein the gate structure comprises a first gate electrode region having a first composition of one or more materials and a second gate electrode region having a second composition of one or more materials different than the first composition of one or more materials, wherein the first gate electrode region and the second gate electrode region are arranged one next to another laterally along the second direction” as recited in claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML